        Case 3:21-cv-03150-MAS-TJB Document 46 Filed 08/31/21 Page 1 of 1 PageID: 287




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                    Jeremy M. Feigenbaum
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                  Acting Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                        25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                            PO Box 112                                                  Director
                                                    TRENTON, NJ 08625-0112


                                                   August 31, 2021

        Hon. Michael A. Shipp, U.S.D.J.
        United States District Court
        District of New Jersey
        Clarkson S. Fisher Building & U.S. Courthouse
        402 East State Street, Courtroom 5W
        Trenton, NJ 08608

                  Re: Brieauna Gibson v. Anthony Valvano, et al.
                      Civil Action No. 3:21-CV-03150

        Dear Judge Shipp:

             This Office represents Defendants Sarah Davis and Marcus
        Hicks in the above-referenced matter. Pending before the Court is
        Defendants motion to dismiss (ECF No. 27), which Plaintiff has
        opposed (ECF No. 41). In light of Plaintiff’s Motion to Amend her
        Complaint (ECF No. 43), which Defendants Davis and Hicks do not
        oppose, they will be withdrawing their motion to dismiss without
        prejudice. Defendants Davis and Hicks reserve the right file a
        motion to dismiss as to the Third Amended Complaint, in the event
        the Court grants Plaintiff’s Motion.

                                                            Respectfully submitted,

                                                            JEREMY M. FEIGENBAUM
                                                            ACTING ATTORNEY GENERAL

                                                   By:      /s/ Niccole L. Sandora
                                                            Niccole L. Sandora
                                                            Deputy Attorney General

        cc: All counsel of record via ECF.



                        HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 609-376-2440 • FAX: (609) 777-3607
                      New Jersey Is an Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
